January 15, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
    TEXAS CYPRESS CREEK HOSPITAL, L.P. D/B/A CYPRESS CREEK
                     HOSPITAL, Appellant

NO. 14-12-00415-CV                           V.

                        MYRA ANDERSON, Appellee
                     ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on October 28, 2011. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.